                 Case 3:21-cr-00121-JD Document 7 Filed 04/09/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ERIC CHENG (CABN 274118)
   FRANK J. RIEBLI (CABN 221152)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           Eric.Cheng@usdoj.gov
             Frank.Riebli@usdoj.gov
 9
     Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                      )   NO. CR 21-105 VC
                                                    )
15           Plaintiff,                             )   [Filed March 11, 2021]
                                                    )
16      v.                                          )
                                                    )   NOTICE OF RELATED CASE IN A CRIMINAL
17   ROBERT JESUS BLANCAS,                          )   ACTION
                                                    )
18           Defendant.                             )
                                                    )
19

20   UNITED STATES OF AMERICA,                      )   NO. CR 21-121 JD
                                                    )
21           Plaintiff,                             )   [Filed March 23, 2021]
                                                    )
22      v.                                          )
                                                    )   NOTICE OF RELATED CASE IN A CRIMINAL
23   JESSIE ALEXANDER RUSH,                         )   ACTION
     ROBERT JESUS BLANCAS,                          )
24   SIMON SAGE YBARRA, and                         )
     KENNY MATTHEW MIKSCH,                          )
25                                                  )
             Defendants.                            )
26                                                  )
27

28

     NOTICE OF RELATED CASES
     U.S. v. ROBERT JESUS BLANCAS                                                  v. 7/10/2018
                Case 3:21-cr-00121-JD Document 7 Filed 04/09/21 Page 2 of 3




 1          The United States of America, pursuant to Local Criminal Rule 8-1, hereby notifies the Court

 2 that the two above-captioned criminal cases are related. In CR 21-105 VC, Robert BLANCAS is

 3 charged with enticement of a minor to engage in sexual activity (production of child pornography), in

 4 violation of 18 U.S.C. § 2422(b). In CR 21-121 JD, BLANCAS and three others are charged with

 5 conspiracy to obstruct justice by destroying records, in violation of 18 U.S.C. § 1512(k), and additional

 6 counts of destroying records in official proceedings and obstructing official proceedings, in violation of

 7 18 U.S.C. §§ 1512(c)(1) and (c)(2). Thus, both cases involve the same defendant, BLANCAS.

 8          In addition, the government anticipates that there will be significant overlap in the evidence the

 9 government produces in both cases. Both cases arose from the investigation of the militia group that

10 included Steven Carrillo, who is charged separately with murdering and attempting to murder federal

11 officers. As part of the investigation of that group, the government obtained search warrants for, and

12 seized and searched, numerous electronic devices, including the defendants’ devices. As part of that

13 review, the government discovered evidence that BLANCAS had enticed a minor to produce child

14 pornography, as alleged in CR 21-105 VC, and that BLANCAS, Jessie RUSH, Simon YBARRA, and

15 Kenny MIKSCH destroyed records related to their and Carrillo’s involvement in the militia group, as

16 well as communications related to the events that underlie the charges in Carrillo’s federal and state

17 cases, as alleged in CR 21-121 JD. Thus, the government anticipates producing many of the same

18 search warrants, electronic evidence, and third-party records, to the defendants in both cases.
19          Based upon these facts, the cases are related within the meaning of Local Rule 8-1(b)(1) because

20 they involve the same defendant and the same events and occurrences. Furthermore, the cases are

21 related within the meaning of Local Rule 8-1(b)(2) because, if heard by separate judges, the actions

22 likely would involve substantial duplication of labor by the two judges.

23          Per the requirement of Local Criminal Rule 8-1(c)(4), government counsel states that assignment

24 ///

25 ///

26 ///

27 ///

28

     NOTICE OF RELATED CASES
     U.S. v. ROBERT JESUS BLANCAS                                                               v. 7/10/2018
                Case 3:21-cr-00121-JD Document 7 Filed 04/09/21 Page 3 of 3




 1 of these cases to a single judge is likely to conserve judicial resources and promote an efficient

 2 determination of each action.

 3 DATED: April 9, 2021                                          Respectfully submitted,

 4                                                               STEPHANIE M. HINDS
                                                                 Acting United States Attorney
 5

 6                                                                      /s/
                                                                 ERIC CHENG
 7                                                               FRANK J. RIEBLI
                                                                 Assistant United States Attorneys
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     NOTICE OF RELATED CASES
     U.S. v. ROBERT JESUS BLANCAS                                                               v. 7/10/2018
